Citation Nr: 0504107	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.  

2.	Entitlement to service connection for coronary artery 
disease.  

3.	Entitlement to service connection for the residuals of 
frostbite.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in November 2003.  


FINDINGS OF FACT

1.	Diabetes mellitus is not currently demonstrated.  

2.	Coronary artery disease was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Cold intolerance was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, including residuals of frostbite.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.	Coronary artery disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.	Residuals of frostbite were neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in August 2001, August 2002, 
and May 2004 that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence that he believes pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus and coronary artery 
disease, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases, including diabetes mellitus shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (2004) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2004).  

The veteran has submitted claims for service connection for 
several disorders, which, for reasons that will be provided, 
the Board must deny.  It is noted that while the veteran has 
given sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran is claiming service connection for diabetes 
mellitus based upon his service in Vietnam and exposure to 
the defoliant Agent Orange.  Review of the records shows that 
the veteran has not been diagnosed as having this disorder.  
Service medical records show no complaints or manifestations 
of diabetes and VA treatment records, which show treatment 
since approximately 1983, are similarly negative.  A VA 
outpatient report dated in November 2000 specifically states 
that the veteran does not have diabetes mellitus and; 
although a diagnosis of diabetes was included in a VA 
outpatient treatment report dated in August 2001, a special 
VA examination performed in May 2004 found that this 
diagnosis was in error.  That examination, conducted for 
compensation purposes specifically to determine if the 
veteran manifested diabetes that could be presumed as service 
connected based on his Vietnam service, states that there is 
no diagnosis of diabetes.  

As diabetes mellitus has not been clinically confirmed of 
record, service connection is not possible.  As such, the 
claim must be denied.  

Regarding the veteran's claim for service connection for 
coronary artery disease, it is noted that service medical 
records show no manifestations of this disorder; although the 
veteran did report that he had intermittent high blood 
pressure on a report of medical history written during 
service.  The blood pressure readings shown in the service 
medical records are all normal.  (Hypertension is 
persistently high arterial blood pressure with suggested 
threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 799 
(27th ed. 1988).)  

An examination by VA was conducted in December 1986.  At that 
time, blood pressure readings and an electrocardiogram study 
were normal.  There were no manifestations of coronary artery 
disease.  The veteran was hospitalized at a VA facility in 
September 1988.  At that time, the veteran was admitted 
because of increased frequency of chest pain with shortness 
of breath.  It was reported for clinical purposes that he had 
had a myocardial infarction in December 1986.  Additional 
treatment records continue to show treatment for coronary 
artery disease.  

An examination was conducted by VA in May 2004 and the 
pertinent diagnosis was arteriosclerotic cardiovascular 
disease, status post myocardial infarction.  It was commented 
that the veteran's medical records did not document any 
heart, hypertension or chest pain complaints during service 
or on VA examination in December 1986.  There was no evidence 
that the coronary artery disease or hypertension had begun 
within one year of the veteran's separation from active duty.  

The evidence does not demonstrate any manifestations of 
coronary artery disease during service or within one year 
thereafter.  As such, service connection is not warranted.  

Regarding the veteran's claim for service connection for the 
residuals of frostbite, it is noted that service medical 
records do not show any complaint or manifestation of a cold 
injury while the veteran was on active duty.  Neither do the 
VA outpatient treatment records that have been received, 
which date from 1983 to 2004 show manifestations of cold 
injury residuals.  An examination was conducted by VA in May 
2004 at which time the impression was cold intolerance.  The 
examiner stated that cold intolerance was a symptom found as 
a residual of cold injury, but that the veteran did not have 
a history consistent with cold injury.  The examiner could 
not find any documentation of treatment for a cold injury 
while on active duty or subsequent thereto, and given the 
veteran's history of smoking, the cold intolerance was more 
likely than not related to the long history of smoking and 
not a residual of frostbite.  

The record shows no evidence of frostbite during service.  
The cold intolerance symptom that was found on examination in 
2004 is considered to be more likely related to smoking than 
a residual of frostbite.  

As the preponderance of the evidence is against each claim, 
the benefit of the doubt may not be given, 38 U.S.C.A. 
§ 5107(b), and service connection is denied.  


ORDER

Service connection for diabetes mellitus, coronary artery 
disease and the residuals of frostbite is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


